Exhibit 99.1 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release:Immediate Contact:William E. Hitselberger (610) 397-5298 PMA Capital Reports Improved Second Quarter 2008 Results Blue Bell, PA, July 31, 2008 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the second quarter and first six months of 2008: Three months ended Six months ended June 30, June 30, (in thousands, except per share data) 2008 2007 2008 2007 Operating income $ 4,583 $ 2,244 $ 11,566 $ 6,488 Realized investment gains (losses) after tax (372 ) (737 ) 1,915 (101 ) Income from continuing operations 4,211 1,507 13,481 6,387 Loss from discontinued operations after tax (188 ) (1,016 ) (2,627 ) (2,550 ) Net income $ 4,023 $ 491 $ 10,854 $ 3,837 Diluted per share amounts: Operating income $ 0.14 $ 0.07 $ 0.36 $ 0.20 Realized investment gains (losses) after tax (0.01 ) (0.03 ) 0.06 (0.01 ) Income from continuing operations 0.13 0.04 0.42 0.19 Loss from discontinued operations after tax - (0.03 ) (0.08 ) (0.07 ) Net income $ 0.13 $ 0.01 $ 0.34 $ 0.12 Vincent T. Donnelly, President and Chief Executive Officer commented, “PMA Capital produced another quarter of strengthened operating results. We are pleased with our continued progress in profitably growing our insurance and fee-based businesses and improving our return on equity, while continuing to maintain our underwriting standards.” Significant operating highlights at The PMA Insurance Group included: · The combined ratio improved by 2.1 points to 99.5% in the quarter and by 2.7 points to 97.2% year-to-date; · Pre-tax operating income, including a gain of $2.1 million from the sale of real estate, increased $3.5 million to $11.3 million in the quarter and increased $6.2 million to $25.0 million for the first six months of 2008; · Direct premium production, excluding premium adjustments and fronting premiums, increased modestly in the second quarter to $96.7 million and increased 2% during the first six months of 2008 to $243.3 million; and · Entering into a fronting arrangement in July, which we expect willfavorably impactour underwriting results beginning in the third quarter. Mr.
